Case 1:21-cv-00309-ELH Document 44-1 Filed 09/07/21 Page 1of4

Exhibit 1
Case 1:21-cv-00309-ELH Document 44-1 Filed 09/07/21 Page 2 of 4

 

 

 

LOG IN

OUT SUBSCRIPTION

   

 

ens RB Justice Hill Michael K. Williams, known Ravens TE Mark Andrews Vote for the Howard County
reportedly tears Achilles for playing Omar on The signs four-year contract game you want to be
tendon; former Steelers RB... Wire,’ found dead in New... extension worth reported... Ravens RISE High Sch«

ICVULULIOINZE WI-SLOTE SHOPPE

By LORRAINE MIRABELLA
THE BALTIMORE SUN | FEB 02, 2015

vy fe

 

Get our most popular newsletter delivered to your inbox Sign up now
 

Powershelf

John White, co-CEO of Compass Marketing, is pictured with the Powershelf, the company's new smart shelving system for retail businesses.

(Kenneth K. Lam, Baltimore Sun) 16

The head of an Annapolis-based advertising firm that works with top consumer brands is betting the next breakthrough in
electronics won't be in smart phones or televisions. Instead, Compass Marketing CEO John White believes the next frontier is the
shelving at retailers’ stores.

White says electronic shelf labels could revolutionize shopping, both for retailers and consumers.

ADVERTISING

ETHICON ECHELON ETHICON ECHELON
amp teeiple

  
   
 
   
 

“Extremely “The ECHELON™+
satisfied with gives me f
results in the confidence for
OR and patient what | need in
outcomes” the OR”

Elizabeth Dovec, MD, FACS, Ec D O Dr. Kevin Rothehild, MD
° : Bariatric Surgeon
Based on the experience of Dr Dowec’ Qased on the experience of
cones sig croer ences ey vr
The ECHELON™+ Stapler - Sponsored The ECHELON™+ Stapler - Sponsored
See why top bariatric surgeons are See why top bariatric surgeons are
switching. switching.
Learn More Learn More

The founder of the Annapolis firm envisions replacing the billions of paper price tags with labels that display price electronically,
allowing retailers to change prices remotely in minutes. Compass and partner Panasonic are set to roll out a battery free, wireless
electronic shelving system known as Powershelf, which the companies unveiled earlier this month at a New York retail trade
show.

"I think this is going to be the largest selling electronic product in history," said White, who estimates 20 billion paper shelf labels
are in use. "It will outpace the impact of the UPC bar code."

ADVERTISEMENT

The system is powered by inductive electricity, a technology developed by an Ohio-based research and development company that
created the wireless tags. Executives at Compass, which works with brands such as Procter & Gamble, Johnson & Johnson and
Kellogg's, were so impressed by the technology that they acquired the company and now are developing the system themselves.
Case 1:21-cv-00309-ELH Document 44-1 Filed 09/07/21 Page 4of4

[Most read] Ravens RB Justice Hill reportedly tears Achilles tendon; former Steelers RB Le’Veon Bell among players trying

out »

White said he saw great potential for expanding the technology to help retailers manage and price inventory in real time.

The marketing firm and Panasonic, the distribution and research partner, have added features such as a weight sensor on the
shelves that alerts store managers when an item has gone out of stock. The system, which can be installed on existing shelving,
also includes "beacons" that can send targeted advertising to shoppers’ mobile phones in the stores.

"We can measure the inventory live on the shelf and report when it goes empty," with the capability to report data to particular
stores, central offices and manufacturers, said White.

Compass got its start 14 years ago helping Chapstick, its first client, get its products sold in Sports Authority stores. It followed up
by working with Mars to bring the candy makers products to Home Depot locations. Other brand clients include Duracell, Band
Aid and Gillette and m&m's.

When the advertising firm acquired the Ohio company two years ago, Whole Foods already was using the electronic price tag
portion of the system, White said. The organic food retailer uses the tags in about 30 of its stores in California, Texas, Oklahoma
and Arkansas, and the more extensive system now is being tested in about 10 convenience stores, he said.

[Most read] Michael K. Williams, known for playing Omar on ‘The Wire,’ found dead in New York apartment »

And a national discounter that has been testing the system is expected to announce a major rollout of its use, making it more
widespread. White said he could not yet confirm the name of the retailer.

"Solving the retail out-of-stock challenge is one of the most significant opportunities facing the retail food and consumer products
industry today," Mark Baum, senior vice president of industry relations and chief collaboration officer for the Food Marketing
Institute, said in an email Monday.

The institute, an advocacy group for food and pharmacy retailers, is collaborating with food retail members on the Powershelf
system to evaluate how technology can improve on-shelf availability, Baum said.

The Evening Sun Newsletter
= Daily

Get your evening news in your e-mail inbox. Get all the top news and sports from the baltimoresun.com.

 

ENTER YOUR EMAIL ADDRESS

 

 

Such a system can help retailers stay competitive and improve the shopping experience for consumers, more than a third of
whom will head to another store if the item they want is out of stock, said Rance Poehler, president of Panasonic System
Communications Co. of North America. Out of stock inventory costs retailers about 4 percent of their sales, White said.

Poehler said traditional retailers have struggled to stay as nimble as online sellers to quickly adjust prices and manage out of stock

inventory.
[Most read] Ravens TE Mark Andrews signs four-year contract extension worth reported $56 million »

"That can have a huge impact on a retailer's bottom line," Poehler said in an announcement during the unveiling of the system

thie manth at tha Natinnal Ratail Radaratinn'e annial trade chaw in Naw Varl

Get our most popular newsletter delivered to your inbc Sign up now
